Exhibit 10.8
GUARANTY OF COLLECTION
THIS GUARANTY OF COLLECTION (this “Guaranty”) is made as of June 4, 2009, by
WILLIAM J. CARAGOL (the “Guarantor”) to and for the benefit of VERICHIP
CORPORATION, a Delaware corporation (“VeriChip”), and solely for purposes of
Section 8 hereof, between Guarantor and STEEL VAULT CORPORATION, a Delaware
corporation (“Borrower”).
R E C I T A L S:
A. Provided that VeriChip receives a guaranty of collection from the Guarantor
with respect to the Liabilities (as defined below), VeriChip is willing to
purchase a secured convertible promissory note issued by Borrower in the
aggregate principal amount of $500,000 (the “Note”), which is secured by a
security agreement, dated as of the date hereof, between Borrower and VeriChip
and by a security agreement, dated as of the date hereof, between National
Credit Report.com, LLC and VeriChip (collectively, the “Security Agreements”).
B. In exchange for providing this Guaranty, the Guarantor will receive a common
stock purchase warrant to purchase 500,000 shares of common stock of Borrower
(the “Warrant”).
NOW, THEREFORE, to induce VeriChip to purchase the Note from Borrower and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Guarantor agrees with VeriChip as follows:
1. Guaranty. The Guarantor guarantees to VeriChip full and prompt collection of
up to the principal amount due under the Note of and all accrued and unpaid
interest thereon, but not any fees or other amounts of any kind whatsoever that
shall be due to VeriChip by Borrower (the “Liabilities”).
2. Guaranty of Collection. This is a guaranty of collection only, and not a
guaranty of payment. Before enforcing this Guaranty, (i) VeriChip first must
foreclose upon any collateral securing the Note pursuant to the Security
Agreements, (ii) VeriChip must use reasonable efforts to obtain judgment against
Borrower, (iii) VeriChip must use reasonable efforts to execute on any judgment
obtained against Borrower, and (iv) following execution of any such judgment, a
portion of the sums due under the Note constituting liabilities hereunder must
remain unpaid; provided, however, if Borrower becomes the debtor in (A) any
voluntary or (B) any involuntary bankruptcy case which is not dismissed within
60 days, then VeriChip immediately may enforce this Guaranty against Guarantor.
3. Termination of Guaranty. This Guaranty shall remain in effect and will not
terminate until the Liabilities have been paid in full.
4. Waivers. The Guarantor waives (i) notice of acceptance of this Guaranty,
(ii) all presentments and protests, and (iii) notice of dishonor.
5. Obligations Absolute. Except as set forth in this Guaranty, the Guarantor’s
obligations are in all respects absolute and unconditional and will not be
impaired, modified, released or limited by any occurrence or condition
whatsoever, including, without limitation,

 

 



--------------------------------------------------------------------------------



 



(i) any modification, discharge, renewal or extension of the Liabilities or the
Note, or any amendment, modification or stay of VeriChip’s rights under the Note
which may occur in any bankruptcy or reorganization case or proceeding
concerning Borrower, whether permanent or temporary and whether or not assented
to by VeriChip, (ii) any notice of withdrawal of this Guaranty, at any time and
from time to time before, at or after maturity of the Note, (iii) any
substitution or exchange, in whole or in part, of any collateral or any security
held in connection with the Note, (iv) any furnishing of additional collateral
for the Note, (v) any determination that any collateral has become impaired or
that any security interest taken by VeriChip to secure the Note is invalid or
unperfected, (vi) any determination that any signatures on behalf of Borrower on
the Note are not genuine or that the Note is not the legal, valid and binding
obligation of Borrower, or (vii) any defenses which Borrower may have as to any
sums due under the Note.
6. Waiver of Subrogation. Until the Liabilities have been paid in full, the
Guarantor irrevocably waives, relinquishes and renounces any right of
subrogation, contribution, indemnity, reimbursement or any claim whatsoever
which the Guarantor may have against Borrower or any other guarantors liable on
the Note arising out of, or in any way connected with, the documents evidencing,
securing, guaranteeing or otherwise relating to the Note (the “Loan Documents”).
The Guarantor will not assert any such claim against Borrower or any such
guarantor, in any proceeding, legal or equitable, including any bankruptcy,
insolvency or reorganization proceeding, before VeriChip is paid in full for the
Liabilities. This provision will inure to the benefit of and will be enforceable
by VeriChip, Borrower and any such guarantors, and their successors and assigns,
including any trustee in bankruptcy or debtor-in-possession. This provision will
not prevent the Guarantor from asserting a claim against Borrower or any such
guarantors once the Liabilities have been fully paid to VeriChip. Once the
Liabilities have been paid in full, if the Guarantor has made any payment to
VeriChip under this Guaranty, then VeriChip will assign to the Guarantor, to the
extent of such payment, VeriChip’s interest in the Loan Documents and any
judgments against Borrower.
7. Reinstatement of Guaranteed Liabilities. The Guarantor acknowledges and
agrees that the Guarantor’s obligations hereunder shall apply to and continue
with respect to any amount paid to VeriChip on the Liabilities which is
subsequently recovered from VeriChip for any reason whatsoever (including,
without limitation, as a result of any bankruptcy, insolvency or fraudulent
conveyance proceeding), notwithstanding the fact that the Liabilities may have
been previously paid in full or this Guaranty terminated, or both.
8. Registration. As consideration for the Guaranty, if at any time Borrower
proposes to register shares of its common stock under the Securities Act of
1933, as amended (the “Securities Act”), in connection with the public offering
of such shares for cash (a “Proposed Registration”) other than a registration
statement on Form S-8 or Form S-4 or any successor or other forms promulgated
for similar purposes, Borrower shall, at such time, promptly give Guarantor
written notice of such Proposed Registration. Guarantor shall have ten (10) days
from its receipt of such notice to deliver to Borrower a written request
specifying the amount of Registrable Securities that Guarantor intends to sell
and Guarantor’s intended method of distribution. Upon receipt of such request,
Borrower shall use its commercially reasonable efforts to cause all Registrable
Securities which Borrower has been requested to register to be registered under
the Securities Act to the extent necessary to permit their sale or other
disposition in accordance with the intended methods of distribution specified in
the request of Guarantor;

 

 



--------------------------------------------------------------------------------



 



provided, however, that Borrower shall have the right to postpone or withdraw
any registration effected pursuant to this Section 8 without obligation to
Guarantor. If, in connection with any underwritten public offering for the
account of Borrower or for stockholders of Borrower that have contractual rights
to require Borrower to register shares of common stock, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
common stock which may be included in a registration statement because, in the
judgment of such underwriter(s), marketing or other factors dictate such
limitation is necessary to facilitate such offering, then Borrower shall be
obligated to include in the registration statement only such limited portion of
the Registrable Securities with respect to which Guarantor has requested
inclusion hereunder as such underwriter(s) shall permit. For purposes herein,
“Registrable Securities” means the shares of common stock issuable pursuant to
the exercise of the Warrant (without regard to any limitation on such exercise),
and any shares of capital stock issued or issuable from time to time (with any
adjustments) in replacement of, in exchange for or otherwise in respect of the
shares issued or issuable pursuant to the exercise of the Warrant; provided,
however, that “Registrable Securities” shall not include any such shares that
have been sold pursuant to Rule 144 of the Securities Act.
9. Assignment. VeriChip may, from time to time, whether before or after any
withdrawal of this Guaranty, without notice to the Guarantor, assign or transfer
any or all of the Liabilities or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Liabilities shall be and remain Liabilities for purposes of this Guaranty,
and each and every immediate and successive assignee or transferee of any of the
Liabilities or of any interest therein shall, to the extent of the interest of
such assignee or transferee in the Liabilities, be entitled to the benefits of
this Guaranty to the same extent as if such assignee or transferee were
VeriChip; provided, however, that, unless VeriChip shall otherwise consent in
writing, VeriChip shall have an unimpaired right, prior and superior to that of
any such assignee or transferee, to enforce this Guaranty, for the benefit of
VeriChip, as to that portion of the Liabilities which VeriChip has not assigned
or transferred.
10. Cumulative Rights; No Waiver. Each and every right granted to VeriChip
hereunder or under any other document delivered hereunder or in connection
herewith, or allowed it by law or equity, shall be cumulative and may be
exercised from time to time subject only to the limitations set forth in this
Guaranty. No failure on the part of VeriChip to exercise, and no delay in
exercising, any right shall operate as a waiver thereof, nor shall any single or
partial exercise by VeriChip of any right preclude any other or future exercise
thereof or the exercise of any other right.
11. Interpretation and Construction. Each reference herein to VeriChip shall be
deemed to include its successors and assigns, and each reference to Borrower and
the Guarantor and any pronouns referring thereto as used herein shall be
construed in the singular or plural as the context may require and shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of Borrower and the Guarantor, all of whom shall be bound
by the provisions hereof. All references herein to Borrower shall be deemed to
include any successor or successors, whether immediate or remote, to Borrower.
12. Continuing Guaranty. This instrument is intended to be a full, complete and
continuing guaranty to VeriChip to the extent of and for the Liabilities owing
by Borrower to

 

 



--------------------------------------------------------------------------------



 



VeriChip from time to time and to be valid and continuous without other or
further notice to the Guarantor, notwithstanding the death, disability or
dissolution of Borrower or any other guarantor, until notice in writing of
withdrawal of this Guaranty, signed by the parties hereto or any of them or by
the legal representative(s) of a deceased party, has actually been given to
VeriChip, and then only as to the party or parties signing such notice and to
transactions subsequent to the time of such notice; provided, however, that no
such notice of withdrawal shall affect or impair any of the agreements and
obligations of the Guarantor hereunder with respect to any and all Liabilities
existing at the time of actual receipt of such notice by VeriChip until paid in
full; and shall not affect or impair VeriChip’s right to recover all expenses
paid or incurred by VeriChip endeavoring to enforce this Guaranty against the
Guarantor. All of the agreements and obligations of the Guarantor under this
Guaranty shall, notwithstanding any such notice of withdrawal, remain in effect
until all such Liabilities and all such expenses shall have been paid in full.
13. Subsequent Guaranties. No subsequent guaranty by the Guarantor or any other
person of the Liabilities shall be deemed to be in lieu of or to supersede this
Guaranty, unless otherwise expressly provided therein. The obligation under this
Guaranty shall be in addition to any obligation of the Guarantor as endorser of
any obligations of Borrower.
14. Governing Law/Venue. The validity, construction, enforcement, and
interpretation of this Guaranty are governed by the laws of the State of Florida
and the federal laws of the United States of America, excluding the laws of
those jurisdictions pertaining to resolution of conflicts with laws of other
jurisdictions. The Guarantor (a) consents to the personal jurisdiction of the
state and federal courts having jurisdiction in Palm Beach County, Florida, (b)
stipulates that the proper, exclusive, and convenient venue for any legal
proceeding arising out of this Guaranty is Palm Beach County, Florida, for state
court proceedings, and the Southern District of Florida, for federal district
court proceedings, and (c) waives any defense, whether asserted by a motion or
pleading, that Palm Beach County, Florida, or the Southern District of Florida,
is an improper or inconvenient venue.
15. Entire Agreement. This writing represents the entire agreement of the
parties and is intended as a complete and exclusive statement of the terms of
this Guaranty. No amendment or modification shall be effective unless made in
writing and signed by the parties. No course of dealing, course of performance
or trade usage, and no parol evidence of any nature, shall be used to
supplement, amend or modify the terms hereof.
16. Counterparts. This Guaranty may be executed (including by facsimile
transmission) in two or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.
(remainder of page intentionally left blank; signature page follows)

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the date
and year first written above.

            GUARANTOR
      By:   /s/ William J. Caragol         William J. Caragol             

            Solely for purposes of Section 8:

STEEL VAULT CORPORATION
      By:   /s/ Allison Tomek         Name:   Allison Tomek        Title:  
Secretary     

 

 